 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 100 
578 
Rochelle Waste Disposal, LLC 
and
 International Un-
ion of Operating Engineers, Local 150, AFLŒ
CIO.  
Cases 33ŒCAŒ15298, 33ŒCAŒ15765, and 
33ŒRCŒ5002 
August 23, 2010 
DECISION, CERTIFICATION OF 
REPRESENTATIVE, AND NOTICE TO 
SHOW CAUSE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On April 30, 2009, the two sitting members of the 
Board issued a Decision and Order in Case 33ŒCAŒ
15765, reported at 354 NLRB (not reported in Board 
volumes).
1  Thereafter, the Respondent filed a petition 
for review in the United Stat
es Court of Appeals for the 
Seventh Circuit, and the General Counsel filed a cross-
application for enforcement.  
The court of appeals, on its 
own motion, consolidated Case 33ŒCAŒ15765 with 

Cases 33ŒCAŒ15298 and 33ŒRCŒ5002, which were 
pending before the court pursuant to an earlier petition 
for review and cross-application for enforcement in those 

matters.2  On June 17, 2010, th
e United States Supreme 
Court issued its decision in 
New Process Steel, L.P. v. 
NLRB, 130 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
these cases for further proceedings consistent with the 
Supreme Court™s decision. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-
ceedings to a three-member panel.
3                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 On October 20, 2008, the two sitting members of the Board issued 
a Decision, Order, and Directi
on in Cases 33ŒRCŒ5002 and 33ŒCAŒ
15298, reported at 353 NLRB 416 (2008).  That decision adopted the 
judge™s finding inter alia that the Re
spondent violated Sec. 8(a)(3), (4), 
and (1) by discharging employee Jeff
 Jarvis, and directed the Regional 
Director to open and count Jarvis™s 
ballot, prepare and serve a revised 
tally of ballots, and issue an appr
opriate certification.  Following the 
October 20, 2008 Decision, Order, and 
Direction, the parties entered a 
settlement agreement that satisfied 
the backpay and reinstatement obli-
gations of the Order. 
3 Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-
ing.  The Board™s April 30, 2009 decision (354 NLRB 

No. 18) (not reported in Boar
d volumes) states that the 
Respondent is precluded from litigating any representa-
tion issues because, in relevant part, they were or could 

have been litigated in the prior representation proceed-
ings.  The preelection representation issues raised by the 
Respondent were considered 
by a three-member panel 
which denied the Respondent™s request for review.  Ac-
cordingly, we give that 
decision preclusive effect.
4  However, the postelection representation issues raised by 
the Respondent were resolved in a two-member decision 
and we do not give that decision preclusive effect. 
We have considered the postelection representation 
and unfair labor practice issues
 raised by the Respondent.  
The Board has considered the judge™s decision and the 

record in light of the exceptions and briefs, and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 

and for the reasons stated in
 the October 20, 2008 Deci-
sion, Order, and Direction, reported at 353 NLRB 416, 
which is incorporated herein by reference.
5 Accordingly, we find that
 the election was properly 
held and the tally of ballots is a reliable expression of the 
employee™s free choice, and we will issue an appropriate 

certification. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for International Un
ion of Operating Engineers, 
Local 150, AFLŒCIO, and that
 it is the exclusive collec-
tive-bargaining representative 
of the employees in the 
following appropriate unit: 
 All full-time and regular part-time heavy equipment 

operators including the scale operator and the landfill 
supervisor employed by the Employer at the Rochelle 
                                                                                            
 panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
4 On August 16, 2010, the Respondent filed a Motion for Leave to 
File Supplemental Brief in Opposition to the General Counsel™s Motion 
for Summary Judgment.  This motion, however, seeks reconsideration 
of a supervisory issue resolved by 
a three-member panel, which issue 
the Respondent did not preserve in 
the consolidated postelection repre-
sentation and unfair labor
 practice proceeding.  In these circumstances, 
we deny the Respondent™s motion. 
5 During the course of the litig
ation in Cases 33ŒRCŒ5002 and 33Œ
CAŒ15298 the two sitting members of the Board issued a decision 
denying the Respondent™s motion for 
reconsideration of a procedural 
ruling made by a three-member panel.  The Respondent did not thereaf-
ter file exceptions regarding the ruling or the denial of its motion for 
reconsideration.  Thus, those matters are not before us and may not be 

raised on review. 
 ROCHELLE WASTE DISPOSAL
  579
Municipal #2 landfill in Rochelle, Illinois, 
EXCLUDING
 temporary employees employed through a temporary 
agency, office clerical and 
professional employees, 
guards and supervisors as defined in the Act. 
Notice to Show Cause 
As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification 

of representative in the U.S. 
courts of appeals.  Although 
the Respondent™s legal position may remain unchanged, 
it is possible that the Respondent has or intends to com-

mence bargaining at this time.  It is also possible that 
other events may have occurred during the pendency of 
this litigation that the parties may wish to bring to our 
attention. 
Having duly considered the matter, 
1. The General Counsel is granted leave to amend the 
complaint on or before September 2, 2010, to conform 
with the current state of the evidence; 
2. The Respondent™s answer 
to the amended complaint 
is due on or before September 16, 2010, and 
3. N
OTICE IS HEREBY GIVEN
 that cause be shown, in 
writing, on or before October 7, 2010 (with affidavit of 
service on the parties to this proceeding), as to why the 
Board should not grant the General Counsel™s Motion for 

Summary Judgment.  Any briefs or statements in support 
of the motion shall be filed by the same date. 
  